Motion Granted; Order filed June 15, 2018




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00442-CV
                                    ____________

                         In the Interest of T.M.T., a Child


                    On Appeal from the 313th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2013-05601J


                                      ORDER

      This is an accelerated appeal from a judgment in a parental termination appeal.
The notice of appeal was filed May 25, 2018. Appellant has established indigence
or is presumed to be indigent. See Tex. R. App. P. 20.1(a). The reporter’s record in
this case was due June 4, 2018. On June 7, 2018, this court granted an extension of
time to file the record up to June 14, 2018 noting that no further extensions would
be entertained absent exceptional circumstances. On June 14, 2018, the court
reporter filed a motion seeking additional time to file the record.

      We grant the motion and order Rachel Gamez, the court reporter, to file the
record in this appeal on or before June 22, 2018. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex. R.
App. P. 35.3(c). If Rachel Gamez does not timely file the record as ordered, we may
issue an order directing the trial court to conduct a hearing to determine the reason
for the failure to file the record.



                                      PER CURIAM